Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/6/2020.   
Claims 1-10 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “while the wiring holder member integrally holds”; and “of the sensing device”.  These are vague and indefinite.  It is unknown what element the wiring holder member integrally holds.   It is unknown which of the sensing device.  

    PNG
    media_image1.png
    118
    665
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KOKUBO et al (US 20110253085 A1).  
As for claim 1, KOKUBO discloses an actuator configured to drive a boost pressure control valve of a supercharger (preamble – intended use, MPEP 2111.02 (II)), 
the actuator comprising: 
an electric motor (12) [abstract, 0026]; 
an output shaft (2); 
a speed reducer (1b) [0023-0025] that is configured to reduce a speed of rotation outputted from the electric motor and transmit the rotation of the reduced speed to the output shaft; 

a housing (1a, 3, 5) that receives the electric motor and the speed reducer and supports the output shaft; and 
a wiring holder member (49) that is a separate member formed separately from the housing (obvious by drawing) “while the wiring holder member integrally holds (see 112 rejection)”: 
a sensing device (element) of the rotational angle sensor; and 
an electric wiring (49a, conductor to 49a, etc.) of the electric motor and “(of the sensing device (see 112 rejection)”, 
wherein: the housing includes a first housing segment and a second housing segment while the second housing segment is a separate member formed separately from the first housing segment; 
only one of the first housing segment and the second housing segment includes a connector insertion hole (49 is only at housing segment 3a) that extends through the housing from an inside to an outside of the housing; and 
the wiring holder member forms a connector [0038] that receives an end portion of the electric wiring (49a directed attached; conductor to 49a and etc. are indirectly attached) and projects from the inside to the outside of the housing through the connector insertion hole.   
KOKUBO shows (Fig. 1) connector case 49 is drawn by different hatch lines, which implies a separated member.  It is notoriously old and well known in the art to have separated parts as drawn by different hatch lines, and therefore the examiner . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KOKUBO et al (US 20110253085 A1) in view of KAGAWA et al (US 20180058709 A1).  
As for claim 2, KOKUBO shows (Fig. 1) the actuator according to claim 1, wherein: the connector includes a fitting portion (see arrow in the markup below) that is fitted into the connector insertion hole; but failed to clearly teach one of the housing and the wiring holder member includes a positioning hole; and the other one of the housing and the wiring holder member has a positioning projection that is fitted into the positioning hole.  

    PNG
    media_image2.png
    195
    244
    media_image2.png
    Greyscale

KAGAWA discloses a fitting portion such that one of housing (2) and wiring holder member (34) includes a positioning hole (21); and the other one of the housing and the wiring holder member has a positioning projection (34a) that is fitted into the positioning hole.  It would have been obvious before the effective filing date of the . 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KOKUBO et al (US 20110253085 A1) in view of Major et al (US 20180358860 A1).  
As for claim 8, KOKUBO failed to discloses the actuator according to claim 1 comprising a seal member that is placed in a gap between two planar surfaces of the housing and of the wiring holder member to surround the connector in a view taken in an inserting direction of the fitting portion into the connector insertion hole, wherein the seal member is clamped and is compressed between the housing and the wiring holder member.
Major discloses a seal member (O-ring 116, Fig. 11) that is placed in a gap between two planar surfaces of the housing and of the wiring holder member to surround the connector in a view taken in an inserting direction of the fitting portion into the connector insertion hole, and since O-ring is known as elastic material, it is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the seal member is clamped and is compressed between the housing and the wiring holder member [0043], for sealing.  
As for claim 9, KOKUBO failed to teach the actuator according to claim 1, comprising a seal member that is shaped in a ring form and is placed in a gap, which is shaped in a ring form and is located between an inner wall of the connector insertion hole and the fitting portion, wherein the seal member is clamped and is compressed between the inner wall of the connector insertion hole and the fitting portion.  
.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KOKUBO et al (US 20110253085 A1) in view of HAYASHI (US 20150236570 A1).  
As for claim 10, KOKUBO failed to teach the actuator according to claim 1 comprising a bearing that is placed between one end portion of the output shaft and the housing, wherein the wiring holder member overlaps with the bearing in a view taken in an axial direction.  
HAYASHI discloses (best see Fig. 4) a bearing (42) that is placed between one end portion of the output shaft and the housing, wherein the wiring holder member (80) overlaps with the bearing in a view taken in an axial direction [0066].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for inherent effect of smaller diameter.  

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
In claim 1, connector as shown is considered with official notice.  Example references are listed below. 


Machida (US 7461873 B2)  

Dion et al (US 20150056907 A1)  

Fujii et al (US 8779641 B2)  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834